                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            :
 ARDURRA GROUP, INC.,                       :                  CIVIL ACTION
                                            :
                          Plaintiff,        :
                                            :
                     v.                     :                  No.: 19-cv-3238
                                            :
 DANIEL GERRITY,                            :
                                            :
                          Defendant.        :
                                            :

                                       ORDER

      AND NOW, this 5th day of November, 2019, Defendant Daniel Gerrity’s Motion to

Reconsider this Court’s Order of September 9, 2019, (Docket No. #17) is HEREBY DENIED.



                                                BY THE COURT:


                                                /s/ Robert F. Kelly______________
                                                ROBERT F. KELLY
                                                SENIOR JUDGE
